Citation Nr: 1539396	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-26 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disability, to include nuclear burns, radiation dermatitis, and eczema, to include as due to radiation exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a chronic skin condition as a result of exposure to radiation while guarding and conducting tests on nuclear weapons during active duty service.  The Veteran's Military Occupational Specialty is listed as Cannon Crewman on his Certificate of Release or Discharge from Active Duty, and further personnel records indicate that he assisted with a Nuclear Surety Inspection.  

Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first is on a presumptive basis.  VA regulations specify 21 types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed veteran" within specified periods of time.  A "radiation-exposed veteran" is someone who participated in a "radiation-risk activity."  38 C.F.R. § 3.309(d)(3)(i) (2015).  The evidence of record does not currently establish that the Veteran participated in a "radiation-risk activity," which generally includes (A) participation at certain atmospheric nuclear test sites, (B) certain service in Hiroshima, (C) certain internment as a prisoner of war in Japan during World War II, (D) certain service in two gaseous diffusion plants in the U.S. or the area known as K25, and (E) service in a capacity and location that, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under 42 U.S.C.A. §  7384 et. seq. (West 2014).

Service connection can also be pursued on the basis of exposure to ionizing radiation and the subsequent development of a radiogenic disease.  38 C.F.R. § 3.311 (2015).  Essentially, any form of cancer is considered a radiogenic disease pursuant to 38 C.F.R. § 3.311(b)(2).  The Veteran may also submit evidence to prove that an unlisted disease should be considered radiogenic.  38 C.F.R. § 3.311(b)(4).  When there is evidence that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific requirements for the development of evidence, to include obtaining radiation dose data from the Department of Defense and referring the claim to the VA Under Secretary for Benefits. 38 C.F.R. § 3.311(a)(2), (b).  The Board notes that the record does not indicate that the Veteran has been diagnosed with cancer or a "radiogenic" disease as established by regulation.  However, where a claimant alleges service connection for a disability as a result of in-service ionizing radiation, but the disability is not recognized by VA as a radiogenic disease under 38 C.F.R. § 3.311, the claimant is nonetheless not precluded from pursuing service connection by a third route, by proving actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

Here, the record does not reflect that the RO has developed the Veteran's claim as a radiation-exposure claim.  The record does not indicated that the RO made a request for a DD Form 1141 or any records of exposure to radiation, or conducted proper development to support a finding as to whether the Veteran is a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d).  

In light of the Veteran's contentions regarding his possible radiation exposure, remand is warranted in order for the RO to request any available records concerning the Veteran's reported in-service exposure to radiation from the appropriate source(s), and to make a finding regarding whether the Veteran is a "radiation-exposed veteran."  See VA Adjudication Procedure Manual, M21-1MR, Part IV.ii.1.C.9.d., e.  Thereafter, if the Veteran is the Veteran is not found to be a "radiation-exposed veteran," the RO must forward any records related to radiation exposure along with any information the Veteran has provided regarding his alleged exposure to the Under Secretary for Health for preparation of a dose estimate, in accordance with 38 C.F.R. §  3.311(a)(2).  Then, the dose estimate, along with all information regarding radiation exposure, should be forwarded to a VA examiner in order to obtain an examination and opinion addressing whether the Veteran's skin disability is a "radiogenic disease" under 3.311(b)(2)-(4).  An opinion should also be rendered regarding the etiology of any skin disability and whether any in-service radiation exposure is related to a current disability.

Additionally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA treatment records dated from August 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from August 2012 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Request from the National Personnel Records Center, or other appropriate source, documentation regarding the claimed exposure to ionizing radiation, including, but not limited to, the Veteran's service personnel records and Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  If all procedurally appropriate actions have been taken to locate and secure such records and it is determined that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran with a proper notice that meets the requirements under 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2015) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.

3.  Make a finding as to whether the Veteran is a presumptively "radiation-exposed veteran" under 38 C.F.R. § 3.309(d).

4.  If the Veteran is not a presumptively "radiation-exposed veteran" under 38 C.F.R. § 3.309(d), forward the Veteran's personnel records and other pertinent documents, along with a summary of the claimed circumstances of the Veteran's radiation exposure, to the VA Under Secretary for Health for a radiation dose estimate, in accordance with 38 C.F.R. § 3.311(a)(2)(iii).

5.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and etiology of any skin disability, to include nuclear burns, radiation dermatitis, and eczema, to include as due to radiation exposure.  The Veteran's claims file, to include a copy of this Remand and all information regarding whether radiation exposure has been verified and any dose estimate, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's available service treatment and personnel records, VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin disability, to include nuclear burns, radiation dermatitis, and eczema, began in service, was caused by service, or is otherwise related to service, to include as due to radiation exposure.  

If the Veteran is determined to be a presumptively "radiation-exposed veteran," the examiner should specify whether the Veteran has a disease listed under 38 C.F.R. § 3.309(d)(2).  If not, the examiner should specify whether the Veteran has a "radiogenic disease" as defined by 38 C.F.R. § 3.311(b)(2)-(4), and specify when any such disease became manifest.

The examiner is advised that most of the Veteran's service treatment records have been found to be unavailable.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

6.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for a skin disability, to include nuclear burns, radiation dermatitis, and eczema, to include as due to radiation exposure.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




